           Case 2:20-cv-00788-RFB-VCF Document 51 Filed 08/25/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      DIANA VAN BREE,
4
                           Plaintiff,
5                                                        2:20-cv-00788-RFB-VCF
      vs.                                                ORDER
6     JT4, LLC, a Delaware Limited Liability
      Company,
7
                           Defendant.
8
            Before the Court is Defendant’s Emergency Motion for Protective Order Or, Alternatively, to Stay
9
     Discovery Pending Joinder of a Necessary Party (ECF NO. 49, 50).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that discovery is temporarily STAYED pending further order from
12
     the Court.
13
            IT IS FURTHER ORDERED that a video conference hearing is scheduled for 10:00 AM,
14
     September 16, 2021, on Defendant’s Emergency Motion for Protective Order Or, Alternatively, to Stay
15
     Discovery Pending Joinder of a Necessary Party (ECF NO. 49, 50).
16
            IT IS FURTHER ORDERED that any opposition to Defendant’s Emergency Motion for Protective
17
     Order Or, Alternatively, to Stay Discovery Pending Joinder of a Necessary Party (ECF NO. 49,50) must
18
     be filed on or before September 3, 2021. Any reply in support of Defendant’s Emergency Motion for
19
     Protective Order Or, Alternatively, to Stay Discovery Pending Joinder of a Necessary Party (ECF NO.
20
     49,50) must be filed on or before September 10, 2021.
21
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
22
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
23
     conference hearing by noon, September 15, 2021.
24
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
25
           Case 2:20-cv-00788-RFB-VCF Document 51 Filed 08/25/21 Page 2 of 2




1           INSTRUCTIONS FOR THE VIDEO CONFERENCE

2           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

3    to the participants email provided to the Court.

4           • Log on to the call ten (10) minutes prior to the hearing time.

5           • Mute your sound prior to entering the hearing.

6           • Do not talk over one another.

7           • State your name prior to speaking for the record.

8           • Do not have others in the video screen or moving in the background.

9           • No recording of the hearing.

10          • No forwarding of any video conference invitations.

11          • Unauthorized users on the video conference will be removed.

12

13          For anyone who is not a party to the action, the call-in telephone number is (888) 273-3658, access

14   code: 3912597, and the phone must be on mute. The call must be made five minutes prior to the hearing

15   time. The court will join the call and convene the proceedings. Recording of the proceedings is prohibited.

16

17          DATED this 25th day of August, 2021.
                                                                  _________________________
18                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
